Citation Nr: 0500920	
Decision Date: 01/12/05    Archive Date: 01/19/05

DOCKET NO.  98-13 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an evaluation greater than 10 percent for 
anxiety disorder with conversion disorder, prior to March 30, 
2000.

2.  Entitlement to an evaluation greater than 30 percent for 
anxiety disorder with conversion disorder, after March 30, 
2000.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

B. Wilson, Associate Counsel
INTRODUCTION

The veteran served on active duty from May 1976 to February 
1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey, which denied an increased rating from 10 
percent.

The Board notes that during the pendency of the veteran's 
appeal, in May 2000, the RO granted an increased evaluation 
for the service-connected anxiety disorder from 10 percent to 
30 percent.  The United States Court of Appeals for Veterans 
Claims (Court) has held that on a claim for an original or 
increased rating, the claimant will generally be presumed to 
be seeking the maximum benefit allowed by law or regulations, 
and it follows that such a claim remains in controversy where 
less than the maximum benefit is awarded.  AB v. Brown, 6 
Vet. App. 35, 38 (1993).  The Court further held that, where 
a claimant has filed a notice of disagreement as to a RO 
decision assigning a particular rating, a subsequent RO 
decision awarding a higher rating, but less than the maximum 
available benefit, does not abrogate the appeal.  Id. 

The Board also notes that the veteran filed a substantive 
appeal on the issue of entitlement to service connection for 
residuals of electric shock manifested by brachialgia in the 
left arm.  In August 2003, the Board granted service 
connection for this disability.  Therefore, this issue is no 
longer before the Board. 


FINDINGS OF FACT

1.  Prior to March 30, 2000, the veteran's anxiety disorder 
with conversion disorder was manifested by slight impairment 
of a transient nature, to include feelings of low self-esteem 
and social discomfort.

2.  Prior to March 30, 2000, there was no evidence that the 
veteran experienced intermittent periods of inability to 
perform occupational tasks, panic attacks, chronic sleep 
impairment, or memory loss.  

3.  Since March 30, 2000, the veteran's anxiety disorder with 
conversion disorder has been manifested by occupational and 
social impairment with reduced reliability; disturbances of 
motivation and mood, to include depression and anxiety with 
panic attacks; and difficulty in establishing and maintaining 
effective work and social relationships.

4.  The record does not demonstrate that the veteran has ever 
experienced suicidal ideation, obsessional rituals which 
interfere with routine activities, impaired impulse control, 
spatial disorientation, or neglect of personal appearance and 
hygiene.


CONCLUSIONS OF LAW

1.  The criteria for a rating greater than 10 percent for the 
veteran's anxiety disorder with conversion disorder prior to 
March 30, 2000 have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1-4.14, 4.126, 4.130, Diagnostic 
Code 9424-9400 (2004); Fenderson v. West, 12 Vet. App. 119 
(1999).

2.  The criteria for a 50 percent rating for the veteran's 
anxiety disorder with conversion disorder have been met as of 
March 30, 2000.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.1-4.14, 4.126, 4.130, Diagnostic Code 9424-9400 
(2004); Fenderson v. West, 12 Vet. App. 119 (1999).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans' Claims Assistance Act  

The United States Court of Appeals for Veterans' Claims 
(Court) has held that notice under the Veterans' Claims 
Assistance Act (VCAA), as required by 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (Pelegrini II).  The VCAA was enacted 
in November 2000.

In the present case, the issue on appeal arises from a claim 
for an increased evaluation for a psychiatric disorder.  In 
this context, the Board notes that a substantially complete 
application was received in September 1997, prior to the 
enactment of the VCAA.  In June 1998, the AOJ issued a rating 
decision denying an increase.  The veteran filed a timely 
appeal, and the claim was certified to the Board.  The Board 
remanded the claim in August 2003.  Prior to the 
recertification of the claim to the Board, the Appeals 
Management Center (AMC) provided notice to the veteran 
regarding the VA's duties to notify and assist.  
Specifically, in April 2004, the AMC notified the claimant of 
information and evidence necessary to substantiate the claim 
for an increased evaluation; information and evidence that VA 
would seek to provide; and information and evidence that the 
veteran was expected to provide.  The veteran was instructed 
to send in any additional evidence that pertains to his 
appeal.  Thus, the Board finds that the content and timing of 
the April 2004 notice comport with the requirements of 
§ 5103(a) and § 3.159(b).

Increased Evaluation 

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings applies under a particular diagnostic code (DC), the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3. 

Service connection was established for conversion reaction in 
April 1984 and was evaluated as 10 percent disabling.  In 
June 1998, the disability was recharacterized as anxiety 
disorder, conversion.  In May 2000, the disability was termed 
anxiety disorder and the evaluation was increased to 30 
percent disabling (effective March 30, 2000).  Most recently, 
in April 2004, the disability was termed anxiety disorder 
with conversion disorder.  The disability remained evaluated 
as 30 percent disabling under DC 9424-9400.   

Under the rating criteria for anxiety and conversion 
disorders, which are rated generally under mental disorders, 
a 10 percent rating is appropriate when there is occupational 
and social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress, or when 
there are symptoms controlled by continuous medication.  38 
C.F.R. § 4.130, DC 9424-9400.   

A 30 percent rating is appropriate when there is occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as depressed mood; 
anxiety; suspiciousness; panic attacks (weekly or less 
often); chronic sleep impairment; mild memory loss (such as 
forgetting names, directions, recent events).  Id. 

A 50 percent rating is warranted where the disorder is 
manifested by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  Id.  

A 70 percent rating is warranted where the disorder is 
manifested by occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); inability to establish and 
maintain effective relationships.  Id.

A 100 percent disability rating requires total occupational 
and social impairment, due to such symptoms as gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation or own name. Id.

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Generally, the current 
level of disability is of primary concern in a claim for an 
increased rating, with the more recent evidence being the 
most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, with 
regard to initial rating cases, separate ratings can be 
assigned to separate periods of time, based upon the facts 
found - a practice known as "staged ratings."  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  In this case, 
the veteran filed for an increased rating in 1997 and 
appealed the denial in 1998.  He was subsequently reexamined 
in 2000, and assigned a higher rating.  Thus, VA must 
consider his claim in this context, which includes 
determining whether he is entitled to a "staged" rating to 
compensate him for times since filing his claim when his 
disability may have been more or less severe than at other 
times during the course of his appeal.  

In November 1997, the veteran underwent VA mental disorder 
examination in connection with his initial claim for an 
increased evaluation.  He reported an incident in service in 
which he was electrocuted, and the resulting symptoms of that 
accident, to include headaches, twitching of the left side of 
his face, and stammering speech.  These afflictions subsided 
after discharge from service in 1984, but had gradually 
increased in frequency and severity since around 1992.  The 
veteran reported headaches about 4 times a week, as well as 
the return of facial twitches and occasional stammering.  He 
had felt a loss of self-esteem because of these symptoms.  He 
noted that his co-workers teased him about his twitching, 
which made him feel uncomfortable.  He stated he had lost 
interest in social activities and sexual function with his 
wife. 

Upon examination, the veteran was friendly and cooperative.  
There were no unusual mannerisms or behavior, except that an 
involuntary twitch on the left side was noted several times 
during the exam.  His mood was mildly depressed.  His affect 
was expressed normally.  There was no disturbance of mental 
stream, thought, or perception.  Memory and concentration 
were intact.  There was no cognitive defect noticed.  Insight 
was fair, with judgment intact.  The examiner noted a Global 
Assessment of Functioning (GAF) score of 80 to 85, indicative 
of slight impairment, if any, with transient symptoms and 
expectable reactions to psychological stressors.  He was 
noted to have a good work record.

By rating decision in June 1998, the RO continued the 10 
percent evaluation for the veteran's psychiatric disability, 
based, in part, on the November 1997 examination.  

In August 1998, in filing his substantive appeal to the 
decision, the veteran explained the symptoms of his anxiety 
disorder in detail.  He stated that his temper had become 
much worse.  He indicated that he was totally depressed and 
had lost all of his friends.  While he used to enjoy social 
activities, including dancing, he no longer did so.  In terms 
of his work life, he had ceased talking to his boss and his 
co-workers because he no longer wanted to interact with them.  
He often called in sick for work because he was very 
depressed.  Consequently, he was asked to resign from his 
position as shop steward because of his behavior.  While at 
home, he isolates himself in the basement.  Once he is in the 
basement, he does not wish to leave.  His sleep has been 
affected, in that he wakes up in the middle of the night 
three to four times a week, without being able to return to 
sleep.   

The veteran's wife also submitted a statement in August 1998 
as to her husband's condition.  She stated that the veteran's 
mood swings between extreme highs and extreme lows.  Their 
children had learned when to avoid the veteran, though his 
mood changes were sometimes unprovoked and unexpected.  She 
stated that he would get frustrated when he could not 
remember plans or arrangements that he himself had made.  She 
further described the veteran retreating to the basement and 
his unwillingness to come out.  She has had to coax him out 
before, and she sometimes has been met with harsh words from 
her husband for doing so.  She further stated that the 
veteran will often get up in the middle of the night and sit 
by himself in the dark living room for hours.  Additionally, 
there have been days when he does not want to get out of bed 
at all.  She remarked that the veteran has lost interest in 
social activities, and that they have lost many friends 
because of it.  She indicated that they were experiencing 
problems with intimacy in their relationship.  Finally, she 
stated that the veteran's stuttering and twitching problems 
had returned, which were conditions she had not seen since 
early in their marriage. 

As a result of these statements, the veteran was scheduled 
for reexamination.  In March 2000, he underwent a VA mental 
disorder examination.  He stated at the outset of the exam 
that he had run out of his prescription for Zoloft and so had 
not been on his medication for some time.  He reported that 
his nervous symptoms had increased in severity, and that he 
suffers from persistent sensations of anxiety and depression.  
He said he had been feeling persistently fatigued, getting 
only three to four hours of restless sleep before waking.  He 
had lost work because of his lack of sleep.  He also was 
experiencing difficulty in concentrating.  He was resentful 
of his supervisors because he believed they were staring at 
him because of his twitches and blinking.  It embarrassed 
him, so he began to avoid contact with them, as well as with 
his co-workers.  He reported having no other social contacts.  
His marriage was marked by tension due to his lack of sexual 
motivation and social withdrawal.  He suffered from near-
constant headaches and facial twitches.

Upon examination, the veteran had several days of beard 
growth and wore shaded glasses to avoid eye contact.  
Psychomotor activity was reduced.  He was tense,  
apprehensive, and irritable.  His palms were moist.  Speech 
productions were short and non-spontaneous, with low voice 
amplitude.  His affect was constricted; his mood was 
depressed.  There was no evidence of perceptual distortions.  
Memory was in tact.  There was no cognitive deficit, nor 
suicidal or homicidal ideation.  Insight was poor.  Judgment 
was adequate for VA rating purposes.  The diagnosis noted was 
anxiety disorder, with conversion features, manifested by 
apprehensiveness, recurrent tension headaches, and facial 
twitches.  Also noted was depressive disorder, with paranoid 
features, manifested by impaired sleep, impaired 
concentration, low self-esteem, social withdrawal, impaired 
ability or motivation to pursue pleasurable activity, loss of 
interest in family involvement, and loss of sexual 
motivation.   The examiner noted also that the veteran's job 
performance had significantly declined, with a loss of work 
time, social withdrawal, impaired sleep, and persistent 
feelings of anxiety and depression.

Early in May 2000, the RO increased the veteran's evaluation 
to 30 percent, based, in part, on the March 2000 VA 
examination.

In May 2000, the veteran underwent psychiatric evaluation.  
As per medical history, it was reported that the veteran had 
been treated for major depression, with fair results.  The 
veteran did report being hospitalized for one night after 
having taken all of his medication before going to work.  He 
felt dizzy and anxious.  He was observed overnight and 
released.  The veteran claimed to have good days and bad 
days, but was still highly motivated to continue treatment.   
It was noted that the veteran had no gross thought disorder 
nor overt symptoms of psychosis.  There was no suicidal or 
homicidal ideation.  He had good impulse control, abstracting 
and calculating abilities, and past and recent memory.  His 
medications were continued.

The veteran appeared before the undersigned Veterans Law 
Judge at a Travel Board Hearing in September 2002.  At that 
time, he testified to an anger problem, with possible violent 
tendencies.  He reporting having "thoughts of not putting my 
family through this again."  He also stated that he stays 
away from his small daughter if he feels like he is about to 
be angry.  He would "dose up" on his medication to calm 
himself down, though he noted that it calms him to a point 
where he does not feel anything.  He becomes numb.  The 
veteran testified to experiencing panic attacks if he comes 
home and does not feel something is right.  He would "lose 
it."  This is when he tends to isolate himself in his 
basement.  He stated that he was afraid he would harm someone 
if he did not isolate himself at those times.  He reported 
also that he has nightmares about his service, and in 
particular the incident in which he was electrocuted.  He now 
avoids circuit breakers and other electrical devices.  He 
testified to taking medication not just for anxiety, but also 
for his twitches and eye blinking. 

Outpatient treatment reports document the veteran's treatment 
for his anxiety and other disorders from June 1998 to March 
2003.  Notably, in May 2002, the veteran's eye blinking was 
related to his anxiety, rather than to blepharospasm.   There 
was dramatic improvement with medication.  In December 2002, 
the veteran was noted to be having good results on his 
anxiety problem with his medication.  In March 2003, the 
veteran reported to his regular follow-up visit, describing 
increasing problems at work with his supervisors.  He was 
noted to have depressive symptoms, such as inability to 
concentrate, and was anxious and irritable.   His GAF score 
was 41, indicative of serious impairment in social and 
occupational functioning.  

On the same day in March 2003 that he was seen in the 
outpatient clinic for a follow-up visit, the veteran 
underwent an initial post-traumatic stress disorder 
examination.  The veteran relayed his history of having been 
electrocuted while in service.  In stating his history, he 
offered only that he had been treated for panic attacks and 
that he was currently on medication.  There was no history of 
suicidal behavior or hallucinations.  The veteran reported 
having few close friends and feeling distant from his family.  

Upon examination, he was dressed casually and was 
cooperative.  His mood was neutral and his affect blunted.  
Thought processes were noted to be normal.  Insight and 
judgment were fair, as was impulse control.   The examiner 
noted that the veteran was not working because of stated foot 
problems, but was going to go back when those problems were 
resolved.  Additionally, the examiner noted the veteran was 
somewhat isolative.  The diagnosis was post-traumatic stress 
disorder and tension headaches.  The veteran's GAF was 50, 
still indicative of serious impairment in social and 
occupational functioning.  

To review, the first issue before the Board is the status of 
the veteran's psychiatric disability in the time before the 
March 30, 2000 examination, which precipitated an increased 
rating during the appeal period.  Prior to March 2000, the 
veteran's psychiatric disorder was evaluated as 10 percent 
disabling.  The evidence of record reveals that the 
disability had manifested itself in the veteran's feelings of 
low self-esteem and discomfort when teased by co-workers for 
his facial twitches.  He continued to have a good work 
record, however.  His GAF score was in the high range, 
indicating only slight impairment, with transient symptoms 
which were to be expected, considering the psychological 
stressor of being teased at work.  These mild symptoms 
warrant a 10 percent rating under the rating schedule as 
described above.  

The Board notes that prior to March 2000, there is no 
evidence that the veteran's disability was manifested by 
symptoms indicative of a higher (30 percent) rating, such as 
intermittent periods of inability to perform occupational 
tasks, panic attacks, chronic sleep impairment, or memory 
loss.  Thus, the next higher (30 percent) rating is not 
warranted for that time period. 

The second issue before the Board is whether an evaluation 
greater than 30 percent is warranted effective March 30, 
2000.  The March 2000 VA examination demonstrates that the 
veteran's psychiatric disorder has increased in severity 
since the start of his appeal.  Particularly, the disability 
has manifested by occupational impairment with reduced 
reliability.  The veteran has felt it necessary to take off a 
significant amount of time from work because of his desire 
not to interact with anyone there.  He mainly avoids contact 
with his supervisors and co-workers because he feels 
resentful toward them when they look at him.  He was asked to 
resign as shop steward because of his behavior.  The 
veteran's disability is also manifested by social impairment, 
in that he has difficulty in establishing and maintaining 
effective relationships.  He used to enjoy activities such as 
dancing, but no longer participates in such things.  He and 
his wife have stated that they have lost friends because of 
his inability to be around other people.  The family unit has 
suffered as well, with both the veteran and his wife 
reporting problems with intimacy in their relationship.  She 
has stated that he sometimes gets angry with her when she 
tries to help him.  He often avoids his youngest daughter 
when he feels he is getting angry.  Furthermore, the veteran 
experiences disturbances of motivation and mood.  His mood 
and affect are variously described as neutral, blunted, 
depressed, irritable, and anxious.  His wife reports he has 
mood swings between extreme highs and extreme lows, which are 
often unprovoked and unexpected.  He experiences panic 
attacks, feeling as if "something is not right" and that he 
may "lose it."  He often isolates himself in the basement 
or stays in bed for extended periods of time to avoid 
interpersonal contact.  The Board finds that these symptoms 
as evidenced by the record since the March 30, 2000 
examination more nearly approximate the criteria listed under 
the 50 percent rating, and thus warrant the higher rating 
effective that date.  

The Board notes that the record does not demonstrate that the 
veteran has manifested symptoms for an even higher (70 
percent) rating, such as suicidal ideation, obsessional 
rituals which interfere with routine activities, or spatial 
disorientation.  Nor does the veteran neglect his personal 
appearance and hygiene.  He can function independently, 
without illogical or obscure thought processes.  Thus, an 
even higher disability rating (70 percent) is not warranted.



	




	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to an evaluation for anxiety disorder with 
conversion disorder greater than 10 percent prior to March 
30, 2000 is denied.


An increased rating of 50 percent for anxiety disorder with 
conversion disorder is granted, effective March 30, 2000, and 
subject to regulations applicable to the payment of monetary 
benefits.



	
                        
____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


